DETAILED ACTION
	
Citation to the Specification will be in the following format: (S. # : ¶) where # denotes the page number and ¶ denotes the paragraph number of the pre-grant publication (PGPUB) corresponding to this application, US 2021/0246580. Citation to patent literature will be in the form (Inventor # : LL) where # is the column number and LL is the line number. Citation to the pre-grant publication literature will be in the following format (Inventor # : ¶) where # denotes the page number and ¶ denotes the paragraph number.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Application
This office action is in response to the papers as filed 4/26/2021.	
Claim(s) 1-14 is/are pending.

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. 16/156,367, filed on 2/28/2019.




Information Disclosure Statement
The information disclosure statement (IDS) submitted on 4/26/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-14 – or as stated below – is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 1 recites “wherein according to a degree of orientation of the plurality of graphene sheets, the porosity of the graphene fibers and the elongation percentage of the graphene fibers is adjusted.” 
First, “the porosity,” “the graphene fibers” (plural, both instances), and “the elongation percentage” all lack antecedent basis. MPEP 2173.05(e). Use of the definite article “the” suggests that the language has been previously introduced in the claim. Here however, the terms have not been previously introduced.  Note with respect to “the graphene fibers,” the claim only refers to a graphene fiber in the singular in the preamble and the preceding limitation. This obscures what is required of the claim: is it one fiber? Is it more than one fiber?
Second, and under one interpretation, the porosity and elongation percentage depend on the degree of orientation. As understood, this is an object that is variable. MPEP 2173.05(b) II states:
 II.    REFERENCE TO AN OBJECT THAT IS VARIABLE MAY RENDER A CLAIM INDEFINITE

A claim may be rendered indefinite by reference to an object that is variable. See, e.g., Ex parte Miyazaki, 89 USPQ2d 1207 (Bd. Pat. App. & Inter. 2008) (precedential) and Ex parte Brummer, 12 USPQ2d 1653 (Bd. Pat. App. & Inter. 1989). In Miyazaki, the Board held that claims to a large printer were not sufficiently definite because:
The language of claim 1 attempts to claim the height of the paper feeding unit in relation to a user of a specific height who is performing operations on the printer.... Claim 1 fails to specify, however, a positional relationship of the user and the printer to each other.
Miyazaki, 89 USPQ2d at 1212. In Brummer, the Board held that a limitation in a claim to a bicycle that recited "said front and rear wheels so spaced as to give a wheelbase that is between 58 percent and 75 percent of the height of the rider that the bicycle was designed for" was indefinite because the relationship of parts was not based on any known standard for sizing a bicycle to a rider, but on a rider of unspecified build. Brummer, 12 USPQ2d at 1655.
On the other hand, a claim limitation specifying that a certain part of a pediatric wheelchair be "so dimensioned as to be insertable through the space between the doorframe of an automobile and one of the seats" was held to be definite. Orthokinetics, Inc. v. Safety Travel Chairs, Inc., 806 F.2d 1565, 1 USPQ2d 1081 (Fed. Cir. 1986). The court stated that the phrase "so dimensioned" is as accurate as the subject matter permits, noting that the patent law does not require that all possible lengths corresponding to the spaces in hundreds of different automobiles be listed in the patent, let alone that they be listed in the claims.

MPEP 2173.05(b). Here, it is impossible to determine the “porosity of the graphene fibers” and the “elongation percentage of the graphene fibers,” as they apparently depend on a variable feature/object/limitation. 
	Third, and under another interpretation, the “is adjusted” language is a process step, making this a product-by-process claim. Product-by-process claims are not limited by the process steps, except to the extent they suggest structure or composition. See generally MPEP 2113. Breadth is not indefniniteness. MPEP 2173.04. However, here it is unclear what structure and/or composition to impart to the product claim, given the generic nature of the process language “is adjusted.”
	Fourth, the terms “degree of orientation” is indefinite in view of the disclosure. The Specification states:
[0040] In an embodiment, the degree of orientation of the plurality of the graphene sheets is defined as higher as the difference between the extension direction of the graphene fibers and an arrangement direction of the plurality of the graphene sheets decreases, as the orientation degree of the plurality of the graphene sheets increases the porosity of the graphene fibers decreases and the elongation percentage of the graphene fibers decreases, as the orientation degree of the plurality of the graphene sheets decreases the porosity of the graphene fibers increases and the elongation percentage of the graphene fibers increases.

(S. 2: [0040]) (emphasis added). The sentence syntax renders construction of this term difficult. Stated different, what does “as higher as the difference between…” mean? As understood, “higher” is the comparative form of the adjective “high,” which suggests comparison between two things. The adverb “as,” however seems to suggest “the same degree, amount, or extent.” Definition of “as,” accessed online at https://www.dictionary.com/browse/as on 24 September 2022.   Something can not simultaneously be “higher [than]” and “higher as [sic].” 
Fifth, the term “elongation percentage” is indefinite in view of the disclosure. While the language appears throughout the Specification, there is no context to construe what this means. Is this some manner of tensile concept? If so, it is unclear what is being measured.  If there is context in the Specification that was overlooked and/or if this is a term of art, citation to the Specification and/or submission of evidence of how one of skill in the art would construe the term would be helpful in withdrawing the rejection.
Claim 1 (and all claims in the application) are product claims. The language in Claim 1 – as understood – is generally related to how the fiber (fibers?) is made and/or what happens when it is made. This renders the scope of the product claim unclear. The Examiner recommends focusing on product limitations versus method steps, and removing variable language.
Claim 2 recites the same language found at (S. 2: [0040]). This is indefinite for the reasons noted in the rejection of Claim 1, above. 
Claim 4 recites “the plurality of graphene sheets includes a first graphene sheet having a pore therein, and a second graphene sheet having no pore therein, and wherein according to the ratio of the first graphene sheet to the second graphene sheet, the ratio of pore in a cross section of the graphene fiber is adjusted.” Again, this recites method steps in a product claim and variable objects. The amount of both first and second graphene sheets is variable, and as such, the ratio of pores in a cross section cannot be determined. Furthermore the “ratio of pore” language is unclear: is there only one pore in the cross-section? The “plurality of graphene sheets” with pores would seem to suggest more. 
Claim 5 contains more process language. A single fiber cannot have a ratio of graphene sheets that varies. There is a fixed number of first sheets and second sheets. As above, the Examiner recommends focusing on product limitations versus method steps.
Claim 6 recites “the graphene sheet.” This lacks antecedent basis.
Claim 9 recites “with foreign element.” It is submitted that an article (e.g. “a”) is missing.
Claim 10 contains more process language. A single fiber cannot have a ratio of pores that varies or is adjusted. 
Claim 13 contains more process language. A single fiber cannot have conductivity that varies or is adjusted. 
Dependent claims not specifically addressed import the issues of the claims from which they depend. 

Conclusion
While no prior art was applied to Claims 1-14, this is in accordance with MPEP 2173.06 II, which states “where there is a great deal of confusion and uncertainty as to the proper interpretation of the limitations of a claim, it would not be proper to reject such a claim on the basis of prior art. As stated in In re Steele, 305 F.2d 859, 134 USPQ 292 (CCPA 1962), a rejection under 35 U.S.C. 103  should not be based on considerable speculation about the meaning of terms employed in a claim or assumptions that must be made as to the scope of the claims.”
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US 2015/0064463 to Wu, et al. – note especially (Wu 3: [0030]) (wet spinning graphene oxide with a copper salt). 
Jalili, et al., Scalable One-Step Wet-Spinning of Graphene Fibers and Yarns from Liquid Crystalline Dispersions of Graphene Oxide: Towards Multifunctional Textiles, Adv. Funct. Mater. 2013; 23: 5345-5354.
US 2012/0298396 to Hong, et al.
US 2014/0004344 to Kim, et al. 
US 2015/0111449 to Cruz-Silva, et al. 
US 2018/0209075 to Jian, et al. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL C. MCCRACKEN whose telephone number is (571) 272-6537.  The examiner can normally be reached on Monday-Friday (9-6).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith D. Walker can be reached on 571-272-3458.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
	
/DANIEL C. MCCRACKEN/Primary Examiner, Art Unit 1736